Citation Nr: 0316570	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability secondary to service-connected disability.

2.  Entitlement to service connection for a right ankle 
disability secondary to service-connected disability.

3.  Entitlement to service connection for a left knee 
disability secondary to service-connected disability.

4.  Entitlement to service connection for a right knee 
disability secondary to service-connected disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
disability secondary to service-connected disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a foot disability 
secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for the ankle and knee disabilities.  The 
RO also denied applications to reopen previously denied 
claims of entitlement to service connection for left hip and 
foot disabilities.

Previously, this case was before the Board in April 2001 when 
it was remanded for additional development.

Besides the issues listed above, the issue of whether an 
evaluation higher than 10 percent for service-connected 
herniated nucleus pulposus of the lumbar spine was warranted 
from October 14, 1998, was developed for appellate review.  
Following the Board's remand, the RO took action in February 
2003 to grant a 20 percent rating for this disability from 
October 14, 1998.  In a written statement received in 
February 2003, the veteran stated that he accepted the 20 
percent rating for service-connected herniated nucleus 
pulposus of the lumbar spine, thereby expressing his desire 
to withdraw the claim.  Consequently, the Board finds that 
the issue has been withdrawn and is no longer before the 
Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2002).

(The issues of entitlement to service connection for left 
ankle, right ankle, left knee, and right knee disabilities, 
all claimed as secondary to service-connected disability, 
will be addressed in the remand that follows the decision 
below.) 


FINDINGS OF FACT

1.  The veteran's claims of service connection for left hip 
and foot disabilities were previously denied by the RO in 
actions taken in August 1990 and February 1991.  The veteran 
initiated an appeal, but withdrew his appeal of these denials 
when he appeared for a hearing in May 2001. 

2.  Evidence received since the February 1991 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for left hip or foot 
disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for left hip or foot 
disabilities has not been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's service medical records show that, in January 
1964, he was a passenger in an automobile that was involved 
in an accident, at which time he was thrown from the car, 
incurring fractures of the pelvis and right arm as well 
displacement of the right foot.  An August 1964 Medical Board 
report indicates that, after physical examination, diagnoses 
of fracture--closed right acetabulum, fracture--closed 
inferior ramus of the right pubis, fracture--closed mid-shaft 
right ulna, and compression of the right peroneal nerve were 
provided.

Thereafter, when examined by VA in September 1967, the 
diagnoses included old fracture of the right forearm, 
fracture of the pelvis with residuals including right pelvis 
pain and hip area, scar on right lateral upper thigh area 
(asymptomatic), paralysis of right peroneal nerve with foot 
drop, and right lower leg brace with ankle hinge, with 
impairment of walking habit, and limited motion of right 
ankle due to disuse after injury.

Based on the evidence of record, by rating action of October 
1967, the RO granted service connection for paralysis, right 
common peroneal nerve with foot drop and assigned a 40 
percent rating.  The RO also granted service connection for 
residuals of fracture of the right ulna, and pelvis fracture, 
right acetabulum and inferior ramus of the pubis and assigned 
a 10 percent rating.

Subsequently prepared post-service private and VA treatment 
and examination reports since May 1977 were submitted.  These 
records reflect continued treatment for the right hip, right 
common peroneal nerve with foot drop, as well as residuals of 
fracture of the right ulna, or pelvis fracture.

Private treatment notes from Dr. D.D., dated in December 
1988, indicate that the veteran was seen for complaints of 
pain in the left heel.  It was noted that the veteran was 
beginning to get a small callus on the plantar aspect of the 
right 5th metatarsal due to the position of his foot.  The 
veteran worked standing all day on concrete floors. 

Correspondence from Dr. J.M., a chiropractor, dated in 
November 1986, indicates that the veteran was seen for 
complaints including left hip pain.  At the time, he gave a 
history of a back problem beginning three to four years ago 
while lifting a lawn mower.  The veteran reported being 
plagued with back pain, which slowly shifted to the left side 
involving more of his left hip.  

When examined by VA in June 1990, examination of the feet 
revealed mild flattening of the longitudinal arch of the left 
side, and scattered calluses bilaterally.  X-rays of the hips 
revealed only right hip abnormalities.  X-rays of the foot 
revealed moderate hallux valgus deformity of the first digit 
bilaterally, and mild degenerative changes of the 
interphalangeal joints.  There was no evidence of fracture 
dislocation or any erosive arthritis.  The impression was 
degenerative changes of the foot as described.  The diagnoses 
included degenerative joint disease of the right hip and left 
pes planus.

Based on the evidence of record, by rating action of 
September 1990, the RO denied the veteran's claim of service 
connection for left hip disability on the basis that any left 
hip complaints were not shown to be related to service-
connected peroneal nerve injury or right hip problems.  The 
RO attributed the left hip complaints of pain to the 
veteran's post-service injury when he lifted a lawn mower.  
Similarly, the RO denied a claim of service connection for 
foot disabilities on the basis that there was no relationship 
between bilateral pes planus and any service-connected 
disability.  In other words, the RO found that there was no 
medical evidence showing that either left hip disability or 
foot disability was caused or aggravated by service-connected 
disability-paralysis, right common peroneal nerve with foot 
drop, fracture of the right ulna, or pelvis fracture, right 
acetabulum and inferior ramus of the pubis with degenerative 
changes.  

Thereafter, the veteran submitted correspondence from Dr. 
M.L., dated in February 1991, indicating that the veteran was 
seen because he wanted a second opinion regarding ongoing 
problems with the right hip, leg, and some low back pain.  
Dr. M.L. noted the veteran's history of the 1964 automobile 
accident at which time the veteran fractured his pelvis and 
ended up with right foot drop and having ongoing problems 
since.  Examination of the left leg, including hip, knee, 
ankle, and foot was unremarkable.  Dr. M.L. indicated that he 
had informed the veteran that most of the increasing problems 
were due to degenerative joint disease of the right hip, 
which was secondary to the previous injury.

Based on a review of the evidence of record, the RO confirmed 
the denials of service connection for left hip and foot 
disabilities by rating action of February 1991.  Although the 
veteran initiated an appeal of each issue by filing a timely 
notice of disagreement (NOD) in February 1991, he withdrew 
his appeal of these denials when he appeared for a hearing in 
May 1991.  Consequently, these prior denials are final and 
the claims may be reopened only on the presentation of new 
and material evidence.  38 C.F.R. §§ 19.129, 19.192 (1990); 
38 C.F.R. § 3.156(a) (2001).

Thereafter, correspondence and treatment reports from private 
physicians were submitted, documenting the veteran's 
treatment mainly for problems related to the low back.  These 
records included correspondence and a magnetic resonance 
imaging report from Dr. J.F. in October 1998.  Dr. J.F. 
indicated that, among other things, the veteran had mild 
degenerative changes at the L5-S1 level and a prominent 
extruded herniated nucleus pulposus.  

When examined by VA in February 1999, examination of the hips 
revealed pain on the left.  There was no mention of any left 
hip or foot disabilities in the diagnoses provided.

Correspondence from Dr. J.F. in November 1999 indicates that, 
in the previous year, the veteran was having pain in the left 
hip and leg that had been causing considerable problems.  Dr. 
J.F. noted that a recent x-ray of the left hip revealed a 
fairly normal hip with no joint space problems.  The joint 
space was well preserved without any evidence of fracture or 
significant irregular mineralization.  Included with Dr. 
J.F.'s November 1999 letter was the June 1999 x-ray report 
confirming Dr. J.F.'s findings pertaining to the left hip.  
In November 1999, Dr. J.F. noted that the veteran's injury to 
the right hip and leg had caused pain in the left leg.  In 
April 2003, Dr. J.F. noted that the veteran was developing 
symptoms of burning feet, which was probably secondary to the 
veteran's herniated disc.

Additional service medical records were associated with the 
record in March 2002.

When examined by VA in May 2002, examination of the left hip 
function was normal with pain.  Examination of the feet 
revealed that the veteran did not have flat feet but had an 
obvious right foot drop.  X-rays of the feet were noted to 
reveal an old fracture deformity about the base of the right 
5th metatarsal, and bilateral calcaneal spurring.  The 
diagnoses included old fracture deformity about the base of 
the right 5th metatarsal of the right foot, bilateral 
calcaneal spurring, normal left foot, and normal left hip 
function.  The examiner opined that there was no record of 
any left hip or foot disabilities attributable to service.

The veteran filed an application to reopen previously denied 
claims of service connection for left hip or foot 
disabilities in October 1998.  By rating action of April 
1999, the RO denied the veteran's application to reopen the 
claims on the basis that new and material evidence had not 
been submitted to show that the veteran had any left hip or 
foot disability that was related to any service-connected 
disability.  It is from the April 1999 decision to deny that 
the present appeal arises.

In this regard, the claims of service connection for left hip 
or foot disabilities may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of each claim in February 1991.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of service connection for left hip disability, the 
Board has reviewed the additional evidence received 
subsequent to the February 1991 RO denial and finds that new 
and material evidence has not been presented to reopen the 
claim.  (The specified basis for the denial of service 
connection in February 1991 was that the veteran's left hip 
complaints were not shown to have been related to any 
service-connected disability).

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes additional written 
statements prepared by the veteran or his representative in 
which he re-asserts that he should be compensated.  His 
assertions are redundant since they mirror the arguments he 
made in support of his previously denied claim.  While the 
veteran is competent to describe symptoms he was experiencing 
and which he observed during service, his assertions that he 
has a left hip disability and that such disability is related 
to service or to service-connected disability are not helpful 
to the fact-finding process because he is not competent to 
provide evidence that requires medical expertise, such as is 
required when commenting on medical diagnosis or nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim).

Additionally, the remaining evidence reflects that the 
veteran has continued to receive treatment for complaints of 
left hip pain; however, the record continues to show that he 
does not have a current left hip disability.  Significantly, 
no new and material evidence has been submitted showing that 
the veteran has a left hip disability that was caused or 
aggravated by service-connected disability.  The Board 
therefore finds that the newly received evidence does not 
bear directly and substantially upon the issue at hand.  In 
sum, it does not tend to support the veteran's claim in a 
manner different from the evidence previously of record.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 38 
C.F.R. § 3.156(a).

Turning to the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of service 
connection for foot disability, the Board has reviewed the 
additional evidence received subsequent to the February 1991 
RO denial and finds that new and material evidence has not 
been submitted.  (The specified basis for the denial of 
service connection in February 1991 was that the veteran did 
not have foot disabilities that were related to any service-
connected disability).

Although the veteran has provided his own opinion in written 
statements regarding the existence and etiology of his foot 
disabilities, there has been no indication in the record that 
he is competent to provide such an opinion as to medical 
diagnosis or etiology.  Additionally, his assertions are 
redundant since they mirror the arguments he made in support 
of his previously denied claim that foot disability is 
related to service-connected disability.  Such statements as 
to the etiology of foot disability do not differ from the 
contentions and evidentiary assertions made prior to the 
February 1991 RO decision.  Consequently, the more recent 
assertions by the veteran do not tend to prove the claim in a 
manner different from what was shown previously.  This 
evidence is therefore not new and material.

Additionally, the remaining evidence does not tend to support 
his claim in a manner not previously shown.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely reflects that the veteran has 
continued to receive treatment for foot-related 
symptomatology, and that these problems have worsened 
progressively through the years.  The evidence, however, does 
not provide information to show that the veteran currently 
has a foot disability there was caused or aggravated by 
service-connected disability.  The Board notes that the 
veteran has been shown to have symptomatology related to his 
service-connected low back disability but he has not 
submitted evidence to show that he has a separate and 
distinct foot disability for which service connection has not 
already been granted.  In other words, the veteran's right 
foot drop has already been compensated for and additional 
foot-related symptoms such as burning feet have already been 
attributed to his service-connected low back disability.  
Evidence showing other diagnoses accounting for foot 
symptoms, and which would show that such diagnoses are due to 
or made worse by service-connected disability, has not been 
presented.

The Board therefore finds that the newly received evidence 
does not bear directly and substantially upon the issue at 
hand.  In sum, it does not tend to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 38 
C.F.R. § 3.156(a).



II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted either benefit 
sought.  Initially, the RO notified the veteran in April 
1999, by rating action and a letter, of the denials of his 
claims to reopen, and the bases for the decisions.  He 
submitted his NOD and was provided a statement of the case 
(SOC) in February 2000 that addressed the entire development 
of his claims up to that point.  The SOC addressed the 
procedural aspects of the case, provided a recitation of the 
pertinent statutes and regulations, particularly the laws 
applicable to the claims to reopen, and discussed the 
application of the evidence to the veteran's claims.  

In considering the VCAA, the Board remanded the veteran's 
claims in April 2001.  Such development included directing 
the RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims.  
Furthermore, the RO wrote to the veteran in February 2002 and 
informed him of the VCAA and of VA's duty with respect to the 
development of his claims.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  

The veteran was provided a supplemental SOC (SSOC) in 
December 2002, which reviewed the accumulated evidence and 
restated the bases for the denial of his claims.  This 
document notified the veteran of the development of his 
claims, the type of evidence needed to prove his claims, and 
of which evidence, if any, would be obtained by the veteran, 
and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  In doing so, VA also 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  The RO informed the veteran that VA 
had considered a May 2002 VA examination report in 
considering his claims. 

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claims.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

The RO also notified the veteran of the VCAA in a December 
2002 SSOC.  This communication also informed the veteran of 
what was required of him-namely, the need to present new and 
material evidence in order to have VA address the underlying 
merits of his claims.  Quartuccio, 16 Vet. App. at 183.  The 
documents also collectively show that the RO notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Given that it does not appear that the veteran 
has any further pertinent evidence to submit as to these 
issues, adjudication of his claims by the Board is proper.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claims until new and 
material evidence has been presented, a remand to have the RO 
address the duty to assist in the context of this specific 
applications to reopen is not necessary.  


ORDER

The application to reopen a claim of service connection for a 
left hip or foot disability is denied.


REMAND

With respect to the service connection issues, the veteran 
claims that disability of the ankles and knees was caused or 
aggravated by service-connected disability-paralysis, right 
common peroneal nerve with foot drop, fracture of the pelvis, 
right acetabulum and inferior ramus of the pubis with 
degenerative changes.  Alternatively, the veteran claims that 
these disabilities were caused or aggravated by service-
connected herniated nucleus pulposus of the lumbar spine.  
Although a VA examination was conducted in May 2002, the 
examination report did not comply with the directives of the 
Board's April 2001 Remand requesting a medical nexus opinion.  
This is so because the VA examiner did not provide an opinion 
as to whether any disability of the knees or ankles, if 
extant, was caused or made worse by service-connected 
disability.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to the claims, more 
information is necessary to evaluate the veteran's claims of 
secondary service connection.  See VCAA.  Given the lack of 
medical nexus opinions, the Board finds that a remand is 
required to obtain them.  38 C.F.R. § 19.9 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit with respect to each claim on 
appeal, and he should be told of the one-
year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should refer the May 
2002 VA examination report to the VA 
examiner who conducted this examination.  

The examiner should be asked to 
supplement the May 2002 report by 
providing an opinion that should include 
comment as to whether any service-
connected disability has caused or made 
worse any claimed disability(ies) - 
specifically any knee or ankle 
disability.  The opinion should also 
include comment as to whether problems 
affecting the ankles or knees are merely 
symptoms referable to already service-
connected disability, rather than 
separate disease entities.  All opinions 
should be set forth in detail.  Send the 
claims folder to the examiner for review.  
If the examiner is unavailable, another 
examination should be scheduled that 
addresses the medical nexus opinions 
requested above.

3.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Then, the RO should re-adjudicate the 
claims remaining on appeal.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in December 2002.  38 C.F.R. 
§ 19.31 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


